Citation Nr: 0511347	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE
	
Entitlement to service connection for a tumor and cyst of the 
cervical spine, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1986 to April 1988 
and from January 1991 to May 1991, including service in 
Southwest Asia (Persian Gulf).  By a rating decision issued 
in January 1996, the RO determined that a claim for service 
connection for a tumor and cyst of the spinal cord was not 
well grounded.  The veteran disagreed with that determination 
in May 1996 and a statement of the case (SOC) was issued in 
June 1996.  Following the veteran's timely substantive appeal 
in July 1996, the Board REMANDED the claim in November 1998, 
in September 2000, and in July 2003.  Following additional 
development, the claim now returns to the Board.  

During the pendency of this appeal, the veteran was granted 
service connection for status post fracture of the right 
great toe and for status post fracture of the left pubic 
bone, by a rating decision prepared in February 1998 and 
issued in March 1998.  The veteran did not disagree with any 
aspect of those grants of service connection, and no issue 
regarding those claims is before the Board on appeal.

The veteran also sought service connection for an undiagnosed 
illness, low back pain, and hip pain.  Those claims were 
denied by a Board decision issued in September 2000, and 
those claims are not before the Board at this time.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The preponderance of the evidence is against the 
veteran's claim that he incurred a tumor of the cervical 
spine, diagnosed as an ependymoma, or a cyst of the cervical 
spine, diagnosed as a syringohydromyelia, in service, as a 
result of any incident of service, or as a result of an 
undiagnosed illness.



CONCLUSION OF LAW

The criteria for service connection for a tumor of the 
cervical spine, diagnosed 
as an ependymoma, or for a cyst of the cervical spine, 
diagnosed as a syringohydromyelia, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attributes his incurrence of a tumor of the 
cervical spine, diagnosed as an ependymoma, and his 
incurrence of a cyst of the cervical spine, diagnosed as a 
syringohydromyelia, to his military service or some incident 
thereof.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but 


not yet final as of that date.  Although the claim on appeal 
was submitted prior to the enactment of the VCAA, no final 
decision had been rendered at the time of enactment of the 
VCAA, so the VCAA is applicable to the claim on appeal.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must determine the applicability of the various provisions of 
the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran has been advised on numerous 
occasions of the evidence required to substantiate his claim, 
beginning with the January 1996 rating decision, the June 
1996 SOC, the February 1998 rating decision, the May 1998 
SSOC, the Board's September 2000 Remand, the SSOC prepared in 
March 2002 and issued in April 2002, the Board's March 2003 
letter to the veteran, the Board's July 2003 remand, the duty 
to assist letter issued in December 2003, an April 2004 SSOC, 
and the communications regarding the October 2004 Board 
request for an independent medical expert opinion.  

By a letter issued in May 2001, the veteran was specifically 
advised of the enactment of the VCAA and of the general 
provisions of that act.  The Board's July 2003 remand set 
forth in detail the additional evidence needed to 
substantiate the claim.  The SSOC issued in April 2004 
included the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the AMC last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  In particular, the Board notes that the veteran 
has been afforded a 60-day period in which to respond to the 
medical expert opinion obtained in October 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the claim.  In 
particular, the veteran has been afforded multiple 
opportunities to submit or identify evidence during the 
nearly 10-year pendency of this claim, and medical expert 
opinion has been obtained.    

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made nearly five 
years prior to the enactment of the VCAA.  However, the 
multiple notices provided to the appellant clearly satisfied 
the duty to notify the veteran of applicable law and 
regulations and of the evidence required to substantiate the 
claim for service connection.  The notifications clearly 
advised the appellant to identify or submit any relevant 
evidence, and the appellant did submit a variety of types of 
evidence, including private clinical records and statements.  

The content of the notices provided to the veteran during the 
nearly 10 years of the pendency of this appeal has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and 


evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.



Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include a chronic organic disease of the 
nervous system or spinal cord tumor, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3). 

Factual background

Service personnel records reflect that his military 
occupational specialty was as a heavy vehicle driver.  
Service medical records reflect that the veteran was treated 
in service on several occasions for trauma, including for a 
fracture of the right great toe in November 1986, and for a 
stress fracture, left pubic bone, in May 1986, among other 
incidents.    

Service medical records reveal that the veteran underwent 
examination for purposes of reserve component service in July 
1990.  No abnormality of the spine or musculoskeletal system 
was noted, and the report of that examination is devoid of 
any evidence that the veteran reported musculoskeletal 
complaints, to include neck pain.  

During his Persian Gulf service, the veteran was a stock 
control specialist and truck driver.  His records reflect 
that he prepared truck load-out schedules, documented 
inventory, and successfully completed dozens of 
transportation missions despite hazardous driving and road 
conditions.  

On VA examination conducted in October 1993, the veteran 
reported no musculoskeletal system complaints and no 
abnormalities of the musculoskeletal system were noted.  The 
October 1993 VA examination report is devoid of evidence of 
neck pain or any spinal problem.

The veteran sought chiropractic treatment for neck pain 
beginning in 1994.  Magnetic resonance imaging (MRI) 
examination conducted in June 1995 revealed a 
syringohydromyelia involving the caudal medulla and the 
majority of the cervical spinal cord.  At the C6 vertebral 
body level, there was an abnormal enhancing mass measuring 2 
centimeters at the greatest dimension.  This was thought to 
be a primary neoplasm with hemorrhage.  The veteran underwent 
surgical treatment, including excision of the tumor and 
decompressive laminectomy at C4-C5, C6-C7.  The pathology 
report was consistent with ependymoma.

The report of an MRI conducted in 1996 revealed marked 
improvement and almost complete decompression of the 
previously-seen syringomyelia and syringobulbia.  A swan-neck 
deformity was noted.  VA examination conducted in 1997 
revealed subjective sensory loss on the left side.  The 
examiner provided no opinion as to the etiology of the 
veteran's ependymoma or syringohydromyelia.  

At his personal hearing conducted in September 1997, the 
veteran testified that he had experienced back pain in 
service, including when he suffered a stress fracture of the 
pelvis during basic training.  The veteran testified that he 
had back and neck pain following service, and that his neck 
pain intensified in September 1994.  He began seeing a 
chiropractor at that time.  The veteran testified to his 
belief that his tumor and cyst of the spinal cord resulted 
from his service.

The veteran underwent VA examination in March 1998, but the 
examiner did not provide an opinion as to whether the 
veteran's ependymoma or cyst of the spinal cord were related 
to his service or any incident thereof.

In 2000, the veteran complained of headaches.  The provider's 
impression was of mixed headache disorder with components of 
migraine and cervicogenic pain.  An MRI conducted in June 
2000 revealed that the ependymoma had not increased in size.  
Decompression of the syrinx and correction of swan-neck 
deformity with a spinal stabilization procedure was 
recommended by one of the veteran's surgeons, but that 
procedure was deferred by the veteran's current surgeon.  

Several private clinical records, including medical 
statements and neurosurgical consultations, are associated 
with the claims file.  However, none of these records 
provides an opinion as to the etiology or date of onset of 
the veteran's syringohydromyelia or ependymoma.

In October 2004, the Board requested medical expert opinion 
as to whether it was at least as likely as not that the 
veteran's ependymoma of the spinal cord in the cervical area 
and caudal medullary syrinx were related to trauma incurred 
during his military service.  The Board also asked whether it 
was at least as likely as not that these disorders were 
incurred during the veteran's military service, or were 
related to an undiagnosed illness incurred during military 
service, or were related to any incident of the veteran's 
service.

In an opinion rendered in November 2004, a medical expert 
stated that intramedullary cellular ependymomas of the spinal 
cord arise from ependymomal cells lining the central spinal 
canal.  The reviewer stated that, when such tumors are 
located in the spinal cord, there frequently are associated 
cysts, and the most common location of such associated cysts 
is in the cervical region.  The reviewer noted that these 
neoplasms grow slowly and diagnostic delays are common, with 
an average duration of symptoms of 2.5 years prior to 
diagnosis.  The clinical presentation of the tumors is 
usually neck pain.  The reviewer also noted that 
syringohydromyelias can be post-traumatic in origin.

The reviewer stated that there was no evidence for traumatic 
causation or environmental causation for ependymomas.  The 
reviewer stated that it was more likely that the spinal cord 
cyst was associated with the ependymoma and was not of 
traumatic origin, although the reviewer was not able to 
determine the causation of the spinal cord cyst "for sure."

The reviewer provided an opinion that there was no evidence 
that ependymomas and syringohydromyelias are associated with 
any acquired illness and that there was no evidence that the 
ependymoma was related to any incident of the veteran's 
military service.  The reviewer further stated that it could 
not be ruled out that the syringohydromyelia might have been 
post-traumatic in origin, but it was more likely that it was 
due to the associated ependymoma.

Analysis

There is only one medical opinion of record as to the 
etiology of the disorders for which the veteran seeks service 
connection.  The independent medical expert (IME) who 
provided the opinion considered whether the tumor and cyst 
might have been present during the veteran's service, 
although those disorders were not diagnosed 


until many years later.  The IME provided a statement of 
current medical knowledge directly relevant to that 
contention, stating that current understanding is that 
ependymomas are usually diagnosed about 2.5 years after the 
first manifestations, generally neck pain.  As the veteran 
had been separated from service more than three years before 
the onset of neck pain, and as the diagnosis of ependymoma 
followed about a year later, the IME's statement of current 
medical knowledge and the opinion based on that information 
are against the veteran's claim that a tumor had its onset 
during the veteran's service.  This opinion places the 
preponderance of the evidence against an award of service 
connection on the basis of direct incurrence in service of 
either the tumor or the cyst or presumptive incurrence in the 
case of the tumor.

The IME considered the veteran's contention that the cervical 
spine tumor, diagnosed as an ependymoma, or the cyst of the 
cervical spine, diagnosed as a syringohydromyelia, resulted 
from some incident of the veteran's service, such as trauma.   
The IME rejected the possibility that the tumor arose from 
any incident of service, stating that there was no evidence 
that an ependymoma, a tumor arising from the cells lining the 
central spinal cord, was subject to traumatic or 
environmental causation.  This opinion places the 
preponderance of the evidence against an award of service 
connection for either ependymoma or syringohydromyelia of the 
cervical spine on this basis.

The IME noted that a cyst of the spinal cord, a 
syringohydromyelia, can arise as a result of trauma, but that 
it was more likely that the syringohydromyelia arose as a 
result of the ependymoma, since cysts in the spinal cord are 
frequently associated with tumors of the spinal cord.  This 
opinion establishes that, although it is possible that the 
spinal cord cyst arose from some incident of the veteran's 
service, it is still less than likely, since it is more 
likely that the cyst simply arose from the tumor.  The fact 
that the reviewer stated that it was not possible to 
determine the etiology of the cyst in the cervical spine cord 
"for sure" does not place the evidence in equipoise to 
warrant a determination in the veteran's favor, since the IME 
stated that it was more likely that the cyst was not of 
traumatic origin.  This opinion thus 


places the preponderance of the evidence against an award of 
service connection on the basis of trauma or other incident 
of service.

Finally, the IME considered the veteran's contention that the 
tumor or cyst at issue arose as a result of an undiagnosed 
illness.  The IME opined that there was no evidence that the 
occurrence of either ependymoma or syringohydromyelia was 
associated with undiagnosed illness.  This opinion places the 
preponderance of the evidence against an award of service 
connection for either a tumor, ependymoma, or a cyst, 
syringohydromyelia, as secondary to or proximately due to or 
the result of undiagnosed illness.

In January 2005, the veteran requested that his claim be 
remanded to the AOJ for review of new evidence he submitted.  
The Board has reviewed each piece of information presented by 
the veteran in the statement dated by the veteran in January 
2005, received at the Board in March 2005.  The veteran has 
provided an additional statement that a truck he was in ran 
over a land mine in Kuwait.  However, the medical expert 
reviewer has specifically provided an opinion that 
ependymomas are not etiologically related to trauma.  In 
reaching the October 2004 opinion, the IME noted that that 
veteran was involved in a motor vehicle accident in 1988, and 
the evidence associated with the record disclosed other 
trauma, including a broken toe and a stress fracture of the 
pelvis.  Nevertheless, the IME concluded that the veteran's 
ependymoma was not the result of trauma or environmental 
factors.  The Board finds that an allegation as to a specific 
incident of additional trauma is not "new evidence" which 
requires review by the AOJ.  

The veteran has circled the date of a VA examination 
conducted on February 20, 1997.  It is unclear whether the 
veteran is asserting that the date is incorrect, or whether 
he is attempting to make some other assertion.  A VA 
examination was conducted on February 20, 1997, as the IME 
noted.  

The veteran has included a statement indicating that there is 
no history of anything like the veteran's ependymoma and 
syrinx in the veteran's family for four 


generations.  The fact that there were no known family 
members with similar tumors was noted in clinical histories 
of record, primarily in those histories prior to the 
veteran's surgical treatment of the ependymoma.  This 
information is not new evidence and does not warrant remand 
of the claim.  

The veteran has also provided statements that he had to 
return to work in 1995 because he could not wait for VA 
assistance, and he has stated that he became dependent on 
pain medications after his neck surgery.  These items of 
information are not relevant to the etiology of the disorders 
at issue.

The veteran indicated disagreement with the date the IME 
indicated as his date of return to work following surgical 
treatment of his tumor in 1995.  The veteran's January 2005 
statement disputes the IME's statement that his clinical 
records reflect improvement in his neck pain following the 
tumor reduction in 1995.  The veteran has also provided a 
statement that he blames the military for his two failed 
marriages, and states that either the military or VA lost the 
records of a pelvic stress fracture during the veteran's 
basic training.  

However, these items of information are not relevant to the 
etiology of the disorders at issue, except to the extent that 
a stress fracture of the pelvis indicates possible incurrence 
of trauma in service.  Service connection is in effect for 
the pelvic fracture referenced by the veteran, and that grant 
of service connection was of record at the time of the IME 
opinion.  The evidence regarding incurrence of that fracture 
was associated with the record at the time the IME opinion 
was rendered.  Thus, the January 2005 statements by the 
veteran about a pelvic fracture are not "new evidence," and 
there is no due process right to AOJ review of this evidence.  

The preponderance of the evidence is against the claim for 
service connection for a tumor of the spine, diagnosed as an 
ependymoma, or for a cyst of the cervical spine, diagnosed as 
a syringohydromyelia.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable resolution.  The claim of 
entitlement to service connection for a tumor or cyst of the 
cervical spine must be denied.  


ORDER

The appeal for service connection for a tumor and cyst of the 
cervical spine, to include as due to an undiagnosed illness, 
is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


